

115 HR 2298 IH: Former Presidents Amendment Act
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2298IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Former Presidents Act of 1958 to provide that former Presidents may not receive
			 Government funded office space, staff, or free use of the mail, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Former Presidents Amendment Act. 2.Prohibition on office space, office staff, and free use of the mail for former Presidents (a)Office space and staff (1)In generalThe Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (3 U.S.C. 102 note), is amended—
 (A)by striking subsections (b) and (c); and (B)in subsection (g), by striking and travel.
 (2)RescissionAny unobligated amounts available for office space or staff of former Presidents, including amounts made available under General Services Administration—Allowances and Office Staff for Former Presidents, are rescinded.
				(b)Mail
 (1)In generalSection 3214 of title 39, United States Code, is repealed. (2)Clerical amendmentThe table of sections for chapter 32 of such title is amended by striking the item relating to section 3214.
 (c)ApplicationThis section shall take effect on October 1, 2018. 